Citation Nr: 1627855	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus. 

3.  Entitlement to an evaluation in excess of 10 percent for the left knee disability. 

4.  Entitlement to a compensable evaluation for a duodenal ulcer. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

The claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also VAOPGCPREC 6-96.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities, in particular PTSD, currently preclude him from performing substantially gainful employment.  In August 2009, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The VA examiner reported that the Veteran had been unemployed since 1995 and that he was receiving social security disability benefits.  The Veteran's Social Security Administration records are also outstanding.

The Veteran was most recently afforded a VA examination in connection with his claim for an increased evaluation for type II diabetes mellitus in April 2014.  However, since that examination, the Veteran's representative submitted an informal hearing presentation in April 2016 asserting that the Veteran's type II diabetes mellitus had increased in severity.  In particular, the representative noted that the Veteran has been seen monthly for episodes of ketoacidosis and hypoglycemia.  Such symptoms were not documented at the time of the last VA examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected type II diabetes mellitus.

With respect to the left knee disability, the Court of Appeals for Veterans Claims (CAVC) recently held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Correia v. McDonald, No. 13-3238 (July 5, 2016).  The available VA examination reports do not comply with these provisions.  In light of Correia decision, the Board must remand this case for additional VA examination.




Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD, type II diabetes mellitus, left knee disability and duodenal ulcer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  Associate with the claims folder records of the Veteran's VA treatment since January 2014.

4.  Associate with the claims folder medical and legal documents pertaining to the Veteran's application for disability benefits with the Social Security Administration records.
 
5.  After completing the foregoing development, the Veteran should be afforded a VA examination(s) to ascertain the current severity and manifestations of his service-connected PTSD, type II diabetes mellitus, left knee disability and duodenal ulcer.

With respect to the left knee disability, in addition to all findings identified on the appropriate examination form, the examiner shall record the results of range of motion testing "for pain on both active and passive motion, [and] in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  

6.  Thereafter, the claims file should be forwarded to a VA vocational specialist for review.  The vocational specialist is requested to address the functional effects that the Veteran's service-connected PTSD, type II diabetes mellitus, left knee disability and duodenal ulcer have (alone or in combination) on his ability to secure or follow a substantially gainful occupation. 

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should also consider the effects, if any, of medications taken to treat service-connected disability on the Veteran's ability to secure or follow a substantially gainful occupation

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

